103 F.3d 129
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony E. KOWALSKI, Plaintiff-Appellant,v.AMERICAN STEAMSHIP COMPANY, Defendant-Appellee.
No. 95-1848.
United States Court of Appeals, Sixth Circuit.
Dec. 13, 1996.

Before:  SUHRHEINRICH, and DAUGHTREY, Circuit Judges, and JOHNSTONE,* District Judge.
PER CURIAM.


1
The plaintiff, Anthony E. Kowalski, appeals from the district court's order granting defendant American Steamship Company's motion for judgment as a matter of law, notwithstanding the jury's verdict in Kowalski's favor.  The plaintiff's action had been brought under the provisions of the Jones Act, 46 U.S.C.App. § 688, and under principles of general maritime law.  The jury rendered a verdict in the defendant's favor on the question of unseaworthiness but found the company 70% at fault for the injuries Kowalski suffered as the result of an assault by a co-worker.  In overriding the jury's verdict, the district court found, essentially, that no reasonable juror could conclude that American Steamship should have foreseen that a crew member with a history of alcohol abuse, but no previous history of violent behavior, would physically assault Kowalski under the circumstances proven at trial.


2
Having had the benefit of oral argument and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in rendering judgment in the defendant's favor as a matter of law.  Because the reasons why judgment should be entered for the defendant have been fully articulated by the district court, the issuance of a detailed opinion by this court would be duplicative and would serve no useful purpose.  Accordingly, we AFFIRM the judgment of the district court on the reasoning set out by that court in its order granting the defendant's motion for judgment under Fed.R.Civ.P. 50, dated July 6, 1995.



*
 The Hon.  Edward H. Johnstone, United States Judge for the Western District of Kentucky, sitting by designation